Citation Nr: 0336606	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee arthritis, 
claimed as secondary to  service-connected degenerative joint 
disease lumbosacral spine with radiculopathy.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty for twenty years.  He 
retired in June 1972.
Ina  July 1982 rating decision, service connection was 
granted for degenerative arthritis of the lumbosacral spine.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the 
veteran's claim of entitlement to service connection for left 
knee disability, claimed as secondary to the veteran's 
service-connected back disability.  

The record shows that in September 2002, the veteran 
requested a personal hearing at.  In November 2002, a formal 
hearing was held before a Decision Review Officer at the RO  
A transcript of the hearing has been made part of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for a 
left knee disorder, which he contends is secondary to his 
service-connected  back disability.  For reasons that will be 
explained below, the Board finds that remand of this case is 
required.

Pertinent law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2003); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Reasons for remand

VA treatment records obtained by the RO show that there is 
evidence of a current left knee disorder in the form of 
osteoarthritis.  This evidence satisfies element (1) of 
Wallin.  Service connection has been granted for degenerative 
joint disease of the lumbosacral spine with radiculopathy, 
which satisfies element (2).  The outcome of this case 
therefore revolves around the question of medical nexus.  The 
current evidence is somewhat ambiguous and does not squarely 
address this matter.  

The record shows that the veteran provided a statement from 
his private physician, Dr. F., which specifically opined that 
the veteran's left knee disorder was related to his service-
connected degenerative joint disease lumbosacral spine with 
radiculopathy.  Dr. F. did not clearly state what basis and 
rationale was used for such a conclusion.  Dr. F. 
specifically stated that "it is my opinion that I can say 
that [the veteran's] knee osteoarthritis and degenerative 
changes are significantly related to his back but that I feel 
extremely confident that there is a an extremely large 
factorization of his radiculopathy which is service connected 
to the deterioration of his knee."  It is not clear what is 
meant by this statement.  

There is evidence of record that the veteran's left knee 
disability is related to rheumatoid arthritis.  See, e.g., 
the report of VA hospitalization for a total left knee 
arthroscopy in July 2000, which is consistent with previous 
medical evidence.

The veteran was afforded a VA examination in January 2002 in 
order to address the issue of whether a causal connection 
exists between the veteran's current left knee disorder and 
his service-connected degenerative joint disease lumbosacral 
spine with radiculopathy.  The VA examiner in essence 
determined that there was no relationship between the 
service-connected back disable and the knee disability.  The 
examiner provided no basis for this conclusion.  The examiner 
did not mention rheumatoid arthritis.  Nor did the examiner 
address the matter of possible aggravation of the left knee 
disability by the back disability.

In reviewing the medical evidence of record, the Board finds 
that there is insufficient evidence to make a full and fair 
determination in this case.  
The medical opinions now of record are somewhat vague and 
incomplete, in addition to being directly contradictory as to 
the key question of medical nexus.
The Board believes that the veteran's medical records should 
be reviewed by a physician, who should provide an opinion as 
to certain questions which remain unanswered in this case.  
In addition, the veteran should be given an opportunity to 
have Dr. F. clarify his opinion and provide justification for 
his conclusion of that a relationship exists between the 
veteran's service-connected back disability and his left knee 
disability.

Accordingly, the case is remanded to Veterans Benefits 
Administration (VBA) for the following action:

1.	The veteran should be contacted and advised that 
he may submit another opinion from Dr. F, or 
another 
medical professional of his choice, which provides 
reasons for the opinion that a nexus exists between 
the veteran's service-connected back disability and 
his knee disability.

	2.  The veteran's medical records should 
be sent for review by a physician with 
appropriate expertise. The reviewing 
physician should opine whether it is as 
least as likely as not that the 
veteran's left knee disability was 
caused or is made worse by the service-
connected back disability.  If the 
reviewing physician deems that physical 
examination of the veteran is necessary, 
such should be accomplished.  A repot 
should be prepared and associated with 
the veteran's VA claims folder. 

3.  Thereafter, the RO should re-
adjudicate this claim, to include 
consideration under Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



